     Amy O’Neill (Bar No. 294458)                              Andrew T. Bayman (pro hac vice forthcoming)
     KING & SPALDING LLP                                       Robert B. Friedman (pro hac vice forthcoming)
 1   621 Capitol Mall, Suite 1500                              Julia Zousmer (pro hac vice forthcoming)
     Sacramento, CA 95814                                      1180 Peachtree Street, NE, Suite 1600
 2   Telephone: (916) 321-4800                                 Atlanta, GA 30309-3521
     Facsimile: (916) 321-4900                                 Telephone: (404) 572-4600
 3   Email: ao'neill@kslaw.com                                 Facsimile: (404) 572-5100
                                                               Email: abayman@kslaw.com
 4                                                             Email: rfriedman@kslaw.com
                                                               Email: jzousmer@kslaw.com
 5
     [Additional counsel listed on signature page(s)]          Attorneys for Defendants
 6                                                             Boehringer Ingelheim Pharmaceuticals, Inc
 7

 8                                UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                      SACRAMENTO DIVISION
10

11    WALTER H. HANSEN,

12           Plaintiff,
                                                                 Civil Case No.: 2:19-cv-02069-KJM-AC
13           v.

14    BOEHRINGER INGELHEIM                                       JOINT STIPULATION AND ORDER
      PHARMACEUTICALS, INC.;                                     EXTENDING ALL DEADLINES PENDING
15    SANOFI US SERVICES INC.;                                   DECISION BY THE JUDICIAL PANEL
      CHATTEM, INC.; and                                         ON MULTIDISTRICT LITIGATION
16    GLAXOSMITHKLINE LLC,

17           Defendants.

18

19
            Plaintiff Walter H. Hansen and Defendants Sanofi US Services Inc. and Chattem, Inc. (the “Sanofi
20
     Defendants”); Boehringer Ingelheim Pharmaceuticals, Inc. (“BIPI”); Pfizer Inc. (“Pfizer”), and
21
     GlaxoSmithKline LLC (“GSK”) by and through their undersigned counsel, hereby jointly move the Court
22
     for an order extending all deadlines currently set in this case pending the determination of the Judicial
23
     Panel on Multidistrict Litigation (“JPML”) on a motion to transfer this case and other Zantac-related
24
     lawsuits to a multidistrict litigation (“MDL”).
25
            The Parties hereby stipulate:
26

27

28    JOINT STIPULATION AND ORDER EXTENDING ALL DEADLINES PENDING DECISION BY THE JUDICIAL PANEL ON MULTIDISTRICT
                                                     LITIGATION
 1             WHEREAS Plaintiffs filed the Complaint in the above-captioned action on October 15, 2019 (ECF
 2   No. 1);
 3             WHEREAS the Court entered a Pretrial Scheduling Order on October 16, 2019, which, among
 4   other things, set a deadline for the parties to meet and confer pursuant to Federal Rule of Civil Procedure
 5   26 (ECF No. 3, at 2);
 6             WHEREAS on November 22, 2019, the parties jointly stipulated to extend the time for Defendants
 7   to respond to the Complaint (ECF No. 5) to December 20, 2019;
 8             WHEREAS on December 5, 2019, Defendants filed a Motion to Stay (ECF No. 8) proceedings
 9   pending decision by the JPML on a pending motion to transfer all Zantac-related personal injury and class
10   action cases to a single jurisdiction for coordinated and consolidated pretrial proceedings in Case No 2924;
11             WHEREAS on December 19, 2019, the JPML scheduled a hearing date for the motion for transfer
12   for January 30, 2020;
13             WHEREAS on December 17, 2019, the Court granted Defendants’ ex parte application to extend
14   the deadline to respond to the Complaint to January 19, 2020 (ECF No. 14);
15             WHEREAS on January 17, 2020, after a hearing regarding Defendants’ Motion to Stay, the Court
16   entered an Order instructing parties to meet and confer and file a joint statement and proposed schedule
17   for moving the case forward within seven days (ECF No. 23);
18             WHEREAS the Court and the Parties discussed at the January 17, 2020 hearing, and Plaintiff
19   stipulated, that Defendants would not be required to respond to the Complaint by January 19, 2010;
20             WHEREAS on January 23, 2020, the Parties met, conferred, and agreed that all deadlines set by
21   Federal Rule of Civil Procedure 26 and the Court’s Initial Pretrial Scheduling Order, as well as
22   Defendants’ deadline to respond to the Complaint, should be extended pending a decision by the JPML.
23   The parties further agreed to meet and confer within fourteen days of the JPML decision if the case is not
24   transferred for inclusion in a MDL.
25             WHEREAS Defendants’ Motion to Stay is currently pending before the Court;
26

27

28
                                                          2
      JOINT STIPULATION AND ORDER EXTENDING ALL DEADLINES PENDING DECISION BY THE JUDICIAL PANEL ON MULTIDISTRICT
                                                     LITIGATION
 1          WHEREAS in order to conserve the resources of the Court and the parties and in light of the
 2   upcoming JPML hearing date for the motion for transfer, the Parties believe good cause exists for
 3   modifying the Initial Pretrial Scheduling Order;
 4          NOW, THEREFORE, THE PARTIES HEREBY STIPULATE and request that the Court enter an
 5   order that the current deadlines set by Federal Rule of Civil Procedure 26 and the Court’s Initial Pretrial
 6   Scheduling Order, as well as the deadline for Defendants’ response to the Complaint, are hereby extended
 7   until at least fourteen days after the JPML issues its ruling. If this case is not transferred for inclusion in
 8   a MDL, the Parties shall meet-and-confer and file a revised statement and proposed schedule within
 9   fourteen days of the Judicial Panel on Multidistrict Litigation decision.
10

11   Dated: January 24, 2020                Respectfully submitted,
12
                                            By:    /s/ Amy O’Neill
13                                                  Amy O’Neill (Bar No. 294458)
                                                    KING & SPALDING LLP
14                                                  621 Capitol Mall
                                                    Suite 1500
15                                                  Sacramento, CA 95814
                                                    Telephone: (916) 321-4800
16                                                  Facsimile: (916) 321-4900
                                                    Email: ao'neill@kslaw.com
17
                                                    Andrew T. Bayman (pro hac vice forthcoming)
18
                                                    Robert B. Friedman (pro hac vice forthcoming)
19                                                  Julia Zousmer (pro hac vice forthcoming)
                                                    1180 Peachtree Street, NE, Suite 1600
20                                                  Atlanta, GA 30309-3521
                                                    Telephone: (404) 572-4600
21                                                  Facsimile: (404) 572-5100
                                                    Email: abayman@kslaw.com
22
                                                    Email: rfriedman@kslaw.com
23                                                  Email: jzousmer@kslaw.com

24                                                  Attorneys for Defendant
                                                    Boehringer Ingelheim Pharmaceuticals, Inc.
25
                                            By:     /s/Sharon Mayo (as authorized on 1/24/20)
26                                                  Sharon Mayo
                                                    ARNOLD & PORTER
27                                                  KAYE SCHOLER LLP
                                                    Three Embarcadero Center, 10th Floor
28                                                  San Francisco, CA 94111
                                                           3
      JOINT STIPULATION AND ORDER EXTENDING ALL DEADLINES PENDING DECISION BY THE JUDICIAL PANEL ON MULTIDISTRICT
                                                     LITIGATION
 1                                                    Tel: (415) 471-3100
                                                      Fax: (415) 471-3400
 2                                                    Email: oluoma.kas-osoka@arnoldporter.com
 3                                                    Anand Agneshwar (pro hac vice forthcoming)
                                                      ARNOLD & PORTER
 4                                                    KAYE SCHOLER LLP
                                                      250 West 55th Street
 5                                                    New York, NY 10019
                                                      Tel: (212) 836-8000
 6                                                    Fax: (212) 836-8689
                                                      Email: anand.agneshwar@arnoldporter.com
 7
                                                      Daniel S. Pariser (pro hac vice forthcoming)
 8                                                    Paige H. Sharpe (pro hac vice forthcoming)
                                                      Elliott Cruchley Mogul (pro hac vice forthcoming)
 9                                                    ARNOLD & PORTER
                                                      KAYE SCHOLER LLP
10                                                    601 Massachusetts Avenue, NW
                                                      Washington, DC 20001
11                                                    Tel: (202) 942-5000
                                                      Fax: (202) 942-5999
12                                                    Email: daniel.pariser@arnoldporter.com
                                                      Email: paige.sharpe@arnoldporter.com
13                                                    Email: elliott.mogul@arnoldporter.com
14                                                    Attorneys for Defendants
                                                      Sanofi US Services Inc. and Chattem, Inc.
15
     .                                                By:    /s/ Jonathan Tam (as authorized on 1/24/20)
16                                                    Jonathan Tam (SBN 304143)
                                                      DECHERT LLP
17                                                    One Bush Street, Suite 1600
                                                      San Francisco, CA 94104-4446
18                                                    Telephone: (415) 262-4500
                                                      Facsimile: (415) 262-4555
19                                                    Email: jonathan.tam@dechert.com
20                                                    Mark S. Cheffo (pro hac vice forthcoming)
                                                      DECHERT LLP
21                                                    1095 Avenue of the Americas
                                                      New York, NY 10036
22                                                    Telephone: (212) 698-3500
                                                      Facsimile: (212) 698-3599
23                                                    Email: mark.cheffo@dechert.com
24                                                    Will W. Sachse (pro hac vice forthcoming)
                                                      DECHERT LLP
25                                                    Cira Centre, 2929 Arch Street
                                                      Philadelphia, PA 19104
26                                                    Telephone: (215) 994-4000
                                                      Facsimile: (215) 994-2222
27                                                    Email: will.sachse@dechert.com
28                                                    Attorneys for Defendant GlaxoSmithKline LLC
                                                            4
         JOINT STIPULATION AND ORDER EXTENDING ALL DEADLINES PENDING DECISION BY THE JUDICIAL PANEL ON MULTIDISTRICT
                                                        LITIGATION
 1
                                          By:     /s/ Robert Brent Wisner (as authorized on 1/24/20)
 2                                                Robert Brent Wisner
                                                  Pedram Esfandiary
 3                                                Timothy A. Loranger
                                                  BAUM HEDLUND ARISTEI AND GOLDMAN
 4                                                10940 Wilshire Blvd., 17th Floor
                                                  Los Angeles, CA 90024
 5                                                Tel: 310-207-3233
                                                  Fax: 310-820-7444
 6                                                Email: rbwisner@baumhedlundlaw.com
                                                  Email: pesfandiary@baumhedlundlaw.com
 7                                                Email: tloranger@baumhedlundlaw.com
 8                                                Attorneys for Plaintiff Walter H Hansen
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
     JOINT STIPULATION AND ORDER EXTENDING ALL DEADLINES PENDING DECISION BY THE JUDICIAL PANEL ON MULTIDISTRICT
                                                    LITIGATION
 1                                                     ORDER
 2          Pursuant to stipulation, and good cause appearing, it is hereby ORDERED that the parties’
 3   deadlines required set by Federal Rule of Civil Procedure 26 and the Court’s Initial Pretrial Scheduling
 4   Order are hereby extended until fourteen (14) days after the Judicial Panel on Multidistrict Litigation
 5   (“JPML”) issues its ruling whether to form a Multidistrict Litigation. If this case is not transferred for
 6   inclusion in a multidistrict litigation, the Parties shall meet-and-confer and file a revised statement
 7   within fourteen (14) days of the Judicial Panel on Multidistrict Litigation decision.
 8          IT IS SO ORDERED.
 9   DATED: January 31, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           6
      JOINT STIPULATION AND ORDER EXTENDING ALL DEADLINES PENDING DECISION BY THE JUDICIAL PANEL ON MULTIDISTRICT
                                                     LITIGATION
